In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Ingrassia, J.), dated April 14, 1988, which granted the defendants’ motion pursuant to CPLR 3212 for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In their examinations before trial, which were appended to
*925the defendants’ summary judgment motion, the plaintiffs stated that the accident which forms the basis of this action occurred at 7:30 a.m., in January 1987, after 1 Vi to 2 inches of snow had fallen overnight. It is well settled that a person responsible for maintaining property is not under a duty to remove ice and snow until a reasonable time after the cessation of the storm (see, Mandel v City of New York, 44 NY2d 1004; Falina v Hollis Diner, 281 App Div 711). Under the facts of this case, the defendants established, as a matter of law, that the ice and snow had not remained on the parking lot for an unreasonable length of time (see, Valentine v City of New York, 86 AD2d 381). The plaintiffs failed to raise a triable issue as to the duration of the alleged icy condition. Therefore, the Supreme Court properly granted summary judgment dismissing the complaint. Furthermore, the injured plaintiffs claim that she slipped on ice under the snow, in the absence of any proof that the ice was not the product of the same snowstorm, is not a condition from which negligence by the defendants can be reasonably inferred (see, Bernstein v City of New York, 69 NY2d 1020; Neilson v Amodeo, 26 AD2d 840, affd 19 NY2d 957; Hoffman v Bachrach, 20 AD2d 790). Moflen, P. J., Brown, Lawrence and Spatt, JJ., concur.